Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       December 22, 2020
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the Marriage of                                No. 54617-5-II

    CARRISA N. BROWN,

                                  Petitioner,

    SEAN A. BROWN,

                                  Respondent,

    DEPARTMENT OF SOCIAL AND HEALTH                           UNPUBLISHED OPINION
    SERVICES,

                                  Appellant.

          WORSWICK, J. — The Washington Department of Social and Health Services (DSHS)

Division of Child Support (DCS) appeals an order granting Sean Brown attorney fees under CR

11. Because there is no evidence that DCS committed sanctionable conduct, we hold that the

trial court erred in awarding attorney fees. Thus, we reverse the trial court’s award of attorney

fees and remand for the trial court to vacate the order.

                                                FACTS

          The motion at issue arises from a dispute between Sean and DCS over an amount of back

due child support. Sean Brown filed the motion in the dissolution action between himself and

Carissa Brown.1




1
 Because Sean and Carissa Brown share a last name, they are being referred to by their first
names for clarity. No disrespect is intended.
No. 54617-5-II


       DCS manages Washington’s child support program and has the authority to establish and

enforce a noncustodial parent’s child support obligation. RCW 26.23.030(1); RCW 74.20.330;

74.20A.030(1)-(2). DCS has authority to enforce child support obligations for any noncustodial

parent when the child receives Temporary Assistance for Needy Families (TANF). RCW

74.20.330; RCW 74.20A.030(1)-(2). DCS also provides child support enforcement services to

parents who request that service. RCW 74.20.040(2).

       Sean and Carrisa divorced in 2008. They have one child. In the decree of dissolution,

Pacific County Superior Court named Carrisa as the primary residential parent, and ordered Sean

to pay $471 per month in child support. In 2011, the court increased Sean’s child support

obligation to $656. According to DCS’s brief, Carrisa requested DCS provide child support

enforcement, and DCS’s role was limited to enforcing child support orders after they were

entered.

       In 2012, venue changed to Grays Harbor County Superior Court. In October 2012, that

court entered an order making Sean the primary residential parent and modifying Sean and

Carrisa’s child support order. The court listed Carrisa as the obligor parent, but set her

obligation at zero, downward from the standard calculation. The parties agreed to the deviation

because the child spent a significant amount of time with Carrisa. Also, at some point in 2012,

Carrisa requested DCS close her case because she feared domestic violence.

       The record on appeal is silent until September 2016, when Carrisa applied for TANF.

However, DCS did not reopen the Brown case because it determined Carrisa was “good cause

level A.” Clerk’s Papers (CP) at 173, 240. Good cause level A is assigned where DCS

determines child support enforcement will result in physical or emotional harm to either the



                                                 2
No. 54617-5-II


custodian or the child. WAC 388-422-0020(1)(a). Carrisa’s TANF benefits ended on November

30, 2017.

       In May 2018, Carrisa filed a petition to change the parenting plan. In the petition, Carrisa

claimed the September 2012 parenting plan was never followed. She stated that the child lived

with her the majority of the time. The court ordered Sean and Carrisa to follow the 2012

parenting plan, which listed Sean as the primary residential parent. The court set a trial date of

November 2, 2018 before Commissioner Jean Cotton.

       The superior court entered a final order on the parenting plan in April 2019. Carrisa was

named the primary residential parent. In October 2019, Carrisa obtained a change to the child

support order that set Sean’s obligation at $553.94 per month. This change was dated to begin in

June 2019 to reflect the change in the primary parent.

       On November 20, 2019, DCS reopened Carrisa’s case at her request because Sean had

not been paying as required by the October 2019 order. On December 3, 2019, DCS sent Sean a

notice to resume child support payments. This notice listed his current payment of $553.94 per

month and arrears of $20,845.64. The arrearages amount was erroneous. The notice informed

Sean that he could contact DCS to request a conference board where a DCS attorney would

review the back support amount, if disputed.

       From December 2019 to early January 2020, DCS’s records reflected that Sean owed

$20,845.64. As part of a cooperative effort between DCS, the Federal Office of Child Support

Enforcement (OCSE), and the Internal Revenue Service (IRS), DCS certified the debt amounts

to OCSE. This is an automated system that is refreshed on the first and third weekend of each

month. The OCSE sends one notice per year to parents with debts to explain that any tax refund



                                                 3
No. 54617-5-II


they receive could be collected or garnished to cover arrearages. Although OCSE sends the

notice, the document lists DCS as the sender so that the parent knows who to contact to resolve

any dispute.

          Sean’s attorney, Gary Morean, contacted the DCS enforcement support officer on

December 12, 2019, to discuss the back child support. The enforcement support officer offered

Sean the opportunity to inquire into the matter in a conference board, but Morean declined. Sean

then filed a “Motion and Declaration to Clarify/Amend Retroactive Child Support

Amount/Judgment” on December 19, 2019. CP at 21.

          The trial court heard argument on the motion to amend retroactive child support on

January 6, 2020.2 DCS suggested that the court stay enforcement of the arrears so it could

investigate the matter. The court ruled that DCS could collect only current monthly support, but

no back support until the proper amount of back support could be determined. The court also

scheduled a future hearing for January 21. The January 6 order additionally stated, “The

Division of Child Support shall also remove or rescind the report to Credit Bureau or other

entities until the court can determine the appropriate back support amount in this case for this

particular child.” CP at 233.

          The DCS support enforcement officer responsible for the Brown case received this order

on January 9, and adjusted DCS’s records that day to reflect that Sean owed no arrearages. This

change happened between the first and third weekends of the month, meaning that the OCSE

report on Sean’s arrearages would not be updated in the federal computer program until the third




2
    DCS had filed no pleadings as of this date.


                                                  4
No. 54617-5-II


weekend of January. The first pleading DCS filed in superior court was on January 17,

withdrawing its request for back support owed by Sean during the 2016-17 time period.

       After DCS updated its records, but before OCSE’s records were updated, Sean received

the annual OCSE collection notice from the federal government. This notice, which consisted of

two letters, stated that Sean owed $20,654.00.3 The annual federal OCSE notice letters were

addressed to Sean and dated January 14. As explained above, the top of the notice listed DCS—

not OCSE or the IRS—as the contact address. The letters were sent before the federal database

refreshed, which was not scheduled to occur until approximately January 18-19. DCS and DSHS

had no control over this mailing.

       At the January 21 hearing, Morean orally requested attorney fees. Morean argued that

the collection notice Sean received from OCSE showed that DCS was pursuing the fees against

Sean even though a stay was in place and the DCS brief stated that DCS was withdrawing its

request. Confusingly, it appears Morean requested that fees should be imposed on DCS based on

the initial erroneous calculation, not the OCSE letter. He asked the court “to impose term fees

against [DCS], [because] this isn’t a law, this isn’t a WAC they followed, this is a policy that a

bunch of DCS guys got together at lunch and decided we need to fill in the gap.” Verbatim

Report of Proceedings (VRP) (Jan. 21, 2020) at 23. DCS explained that the initial error in back

support calculation was based on an enforcement officer erroneously dating the fees back to an

earlier order. The trial court stated, “I don’t necessarily think that they’re in bad faith, but I do




3
 The notice from DCS listed Sean’s arrearages at $20,854.64. There is nothing in the record on
appeal that explains the discrepancy between the amounts reported by DCS and OCSE.



                                                   5
No. 54617-5-II


recognize that Mr. Brown had to expend a considerable amount of attorney’s fees to correct what

appears to be a DCS error.” VRP (Jan. 21, 2020) at 25 (emphasis added).4

         Morean stated he had expended $5,655.00 in fees working on the issue. VRP (Jan. 21,

2020) at 27. The trial court stated:

         I do think some award of fees is appropriate. I’m not going to give you everything
         you’re asking for.
                 ....
                 And as far as this issue with the DCS’s error in setting that amount,
         notification—official formal notification was sent out . . . in error. It caused Mr.
         Brown, reasonably so, to retain counsel to address the issue. Fees were expended.
         I don’t think 5,000 something is appropriate, but some amount of fees is
         appropriate. . . . [E]rrors happen. I’m not finding that the Department is in bad
         faith, but that’s not the standard.

VRP (Jan. 21, 2020) at 27-31 (emphasis added).

         Because no request for fees had been made prior to the January 21 hearing, DCS

requested to brief the issue. The trial court then reserved the issue of fees pending further

hearing.

         The trial court entered a written order reducing Sean’s arrearages to $3,323.64. It also

ordered DCS to “correct/undo any notices, records or documents of any kind, which incorrectly

indicated the amount of the retroactive child support owed.” CP at 89. The DCS support

enforcement officer received a copy of this order on January 28, and immediately updated DCS’s

records to comply.

         Sean filed a renewed motion for fees. Sean sought $6,330.00 in attorney fees from DCS.

Sean argued that DCS wrongfully pursued the past arrearage amount “contrary to the clear

language of the orders of this court.” CP at 111. The motion appears to acknowledge that DCS


4
    This aligns with the DCS support enforcement officer’s declaration.


                                                  6
No. 54617-5-II


had no control over the OCSE notice because it stated, “The State actions further allowed the

Federal support system to incorrect [sic] set and determine an inappropriate and incorrect

delinquent past due support amount and notify the respondent of the intent to retain that incorrect

amount of past support from his tax refund.” CP at 111. Sean cited to no authority authorizing

the trial court to award attorney fees. Sean also submitted a list of Morean’s attorney fees for

work performed beginning December 2019.

       DCS filed a brief opposing attorney fees, arguing that the court should deny Sean’s

motion for fees and require Sean to provide legal authority for his request.

       The trial court held a hearing on the attorney fees. At that hearing, Morean argued he

should be awarded attorney fees of $6,300 because after the trial court placed a stay on collection

on January 6, DCS “did not take out the $20,000 number form the State, the feds swooped in and

said, hey, guess what, you owe $20,000.”5 VRP (Feb. 18, 2020) at 39. Morean argued it was

“well within the equity power of the Court . . . to impose attorney’s fees as a sanction.” VRP

(Feb. 18, 2020) at 41. In response, DCS argued that the court could authorize attorney fees

based only on statute, contract, or recognized ground in equity.

       During this exchange, the trial court asked, “How about CR 11 sanctions? Doesn’t the

Court have authority by rule to impose sanction[s] against a party that’s taken a position in bad

faith without merit?” VRP (Feb. 18, 2020) at 42. DCS argued that it did not act in bad faith, and

that it had no control over the automatic data transfer to the federal system.

       After discussing how much in fees Morean expended in the dispute, the trial court stated:


5
 It appears from the record on appeal that Sean requested DCS pay all of Morean’s fees since
December, including fees related to a contempt issue involving Carissa on matters unrelated to
back child support.


                                                 7
No. 54617-5-II


       The Court is going to grant Mr. Brown’s request for attorney’s fees based on the
       Court’s equitable powers of CR 11, which I believe Mr. Brown essentially provided
       indicating that the Department was in bad faith and come up with a number that
       was clearly contrary to the Court’s prior decision, which is I believe accurate based
       on my review of the file. . . . [T]here’s no reasonable excuse addressing the bad
       faith issue regarding the calculations and the pursuing of [inaudible] child—back
       child support amount, which there was no basis for in any court order that was
       entered in this file.
                . . . I’m going to grant $5,000. That’s the amount.

VRP (Feb. 18, 2020) at 48. The trial court did not mention the automated nature of the DCS—

federal reporting system. In a written order entered February 18, the trial court ordered the

$5,000 to be paid within 30 days. The order contained no findings of fact and specified no

improper pleading or other sanctionable conduct.

       DCS filed a motion for reconsideration on February 28. The trial court held a hearing on

March 16. There, the trial court stated: “The Court intends to summarily deny the motion for

reconsideration, which the Court is authorized to do. There is no briefing or argument

necessary.” VRP (March 16, 2020) at 10.

       DCS appeals. In a three page response brief that cites neither facts nor cases, Sean does

little more than call the state a bully and request additional sanctions under RAP 18.9.

                                           ANALYSIS

       DCS argues that the trial court erred when it granted Sean attorney fees under CR 11.

We agree.

A.     Legal Principles

       The general rule is that attorney fees will not be awarded unless authorized by contract,

statute, or recognized ground of equity. See Clausen v. Icicle Seafoods, Inc., 174 Wash. 2d 70, 79

n.2, 272 P.3d 827 (2012). However, CR 11 allows a trial court to impose attorney fees as



                                                 8
No. 54617-5-II


sanctions if it finds a party has filed baseless filings. Biggs v. Vail, 124 Wash. 2d 193, 197, 876
P.2d 448 (1994). We review the imposition of CR 11 sanctions for an abuse of discretion.

Biggs, 124 Wash. 2d at 197. “A trial court abuses its discretion when its order is manifestly

unreasonable or based on untenable grounds.” Wash. State Physicians Ins. Exch. & Ass’n v.

Fisons Corp., 122 Wash. 2d 299, 339, 858 P.2d 1054 (1993).

B.     CR 11 Fees Improperly Imposed

       DCS argues the trial court erred when it awarded Sean attorney fees because the fee

award was not based on sanctionable conduct. We agree.

       1. No Sanctionable Conduct Under Civil Rule 11

       CR 11 requires attorneys to sign and date every pleading, motion, and memorandum filed

with the court, and after a reasonable inquiry certify that each is (1) well grounded in fact; (2)

warranted by existing law or a good faith argument for a change to established law; (3) not

interposed for any improper purpose, such as to harass or delay; and (4) any denials of factual

contentions are warranted on the evidence or reasonably based on belief. CR 11. The court may

impose appropriate sanctions on a party that violates CR 11, including reasonable attorney fees.

CR 11; Just Dirt, Inc. v. Knight Excavating, Inc., 138 Wn. App 409, 417, 157 P.3d 431 (2007).

However, a trial court that imposes CR 11 sanctions must specify the sanctionable conduct in its

order. Just Dirt, 138 Wash. App. at 417; Biggs, 124 Wash. 2d at 201. The trial court also “must

make a finding that either the claim is not grounded in fact or law and the attorney or party failed

to make a reasonable inquiry into the law or facts, or the paper was filed for an improper

purpose.” Biggs, 124 Wash. 2d at 201 (emphasis omitted).




                                                  9
No. 54617-5-II


       “CR 11 is not a fee shifting mechanism, but rather, is a deterrent to frivolous pleadings.”

Just Dirt, 138 Wash. App. at 418 (emphasis added). The purpose of the rule is to “deter baseless

filings and to curb abuses of the judicial system.” Biggs, 124 Wash. 2d at 197 (quoting Bryant v.

Joseph Tree, Inc., 119 Wash. 2d 210, 219, 829 P.2d 1099 (1992)).

       CR 11 concerns pleadings. Here, the trial court made no finding that DCS filed a

frivolous pleading or baseless filing in the action before it. Indeed, there is nothing in the record

on appeal that shows any evidence of bad faith frivolous pleadings or baseless filings by DCS in

court. Thus, there is nothing in any of DCS’s filings that violates CR 11. Accordingly, there are

no grounds for an award under CR 11 here.

       Furthermore, the trial court did not specify any sanctionable conduct in its order, as

required. The trial court made no finding, either written or oral, that any pleading or other

motion or memorandum filed by DCW was improper under CR 11, that any were unsigned, or

that any DCS attorney failed to conduct a reasonable inquiry.

       A trial court’s oral decisions may be sufficient findings and conclusions to issue

sanctions when the trial court specifically incorporates them into the final order. Johnson v.

Jones, 91 Wash. App. 127, 136, 955 P.2d 826 (1998). However, such an oral ruling should be

comprehensive and detailed. Johnson, 91 Wash. App. at 136. Any oral award must also explain

how the trial court calculated the fee award as required for review. Just Dirt, 138 Wash. App. at

415.

       The trial court here made no oral findings, and the trial court’s oral decision was neither

comprehensive nor detailed. Even if it had incorporated its oral ruling into the order, the oral

rulings were inadequate and contradictory. At the January 21 hearing, the trial court said twice



                                                 10
No. 54617-5-II


that DCS’s conduct did not amount to bad faith. Then, in the February 18 hearing, without

stating that the court was making any findings, the trial court announced that:

          [T]he Department was in bad faith and come up with a number that was clearly
          contrary to the Court’s prior decision, which is I believe accurate based on my
          review of the file. . . . [T]here’s no reasonable excuse addressing the bad faith issue
          regarding the calculations and the pursuing of [inaudible] child - back child support
          amount, which there was no basis for in any court order that was entered in this file.

VRP (Feb. 18, 2020) at 48. This explanation is difficult to decipher, but it is clear that the trial

court gave no explanation of what conduct—if any—DCS made in bad faith.

          2. No Prelitigation Misconduct

          Prelitigation misconduct can serve as the basis for an attorney fee award where necessary

for the

          “enforcement of judicial authority, as where misconduct of a party amounting to
          contempt of court has caused the opposing party to incur counsel fees, or where a
          person retains possession of property after a judicial determination of the wrongful
          character of his possession, thus forcing the party wronged to the expense of further
          proceedings to recover possession or otherwise enforce his rights.”

State ex rel. Macri v. City of Bremerton, 8 Wash. 2d 93, 105, 111 P.2d 612 (1941) (citation omitted)

(quoting Guay v. Bhd. Bldg. Ass’n, 87 N.H. 216, 177 A. 409, 413 (1935)). An award of

prelitigation fees is analogous to a remedial fine for civil contempt. Rogerson Hiller Corp. v.

Port of Port Angeles, 96 Wash. App. 918, 928, 982 P.2d 131 (1999). Washington courts have

never awarded fees for prelitigation misconduct in administrative fora. Maytown Sand &

Gravel, LLC v. Thurston County, 191 Wash. 2d 392, 443, 423 P.3d 223 (2018), as amended (Oct. 1,

2018), abrogated on other grounds by Yim v. City of Seattle, 194 Wash. 2d 682, 451 P.3d 694

(2019); see also Rogerson Hiller, 96 Wash. App. at 927-28.




                                                    11
No. 54617-5-II


       Even assuming that the trial court based its determination of bad faith on the letter Sean

received from the OCSE, there is nothing in the record to suggest that DCS sent this letter to

Sean seeking collection after the trial court entered the January 6 stay on collection. To the

contrary, the record shows that the enforcement officer immediately updated DCS records to

reflect the reduction in Sean’s arrearages and that the automated federal reporting system is

outside of DCS’s control. There is simply no showing of bad faith in this instance and does not

rise to the level that warrants sanctions.

       Because there are no grounds for sanctions or fees here under CR 11, we hold that the

trial court erred when it awarded CR 11 sanctions to Sean.

       3. Improper Fee Shifting

       “CR 11 is not a fee shifting mechanism, but rather, is a deterrent to frivolous pleadings.”

Just Dirt, 138 Wash. App. at 417 (emphasis added).

       The trial court did not specify what sanctionable conduct DCS committed, and the record

on appeal shows no such conduct exists. The court appears to have based the award, in part, on

the fact that Sean was required to retain counsel to address DCS’s erroneous calculation. But the

mere fact that a party had to retain counsel to resolve such an error does not support an attorney

fee award. Instead, it appears to be improper fee shifting.

C.     Sanctions Under RAP 18.9

       Sean argues that we should award additional sanctions against DCS under RAP 18.9.

Because we reverse the trial court’s imposition of sanctions under CR 11, we necessarily do not

award any sanctions or fees to Sean under RAP 18.9.




                                                12
No. 54617-5-II


       RAP 18.9 authorizes this court to “award sanctions against a party who uses the Rules of

Appellate Procedure for the purposes of delay, files a frivolous appeal, or fails to comply with

the Rules of Appellate Procedure.” Schorno v. Kannada, 167 Wash. App. 895, 904, 276 P.3d 319

(2012). Sean’s request for additional sanctions is without merit. Nothing in DCS’s appeal

suggests it is frivolous, filed for delay, or fails to comply with the Rules of Appellate Procedure.

Moreover, Sean cites to no authority and refers to no provision of the rules which DCS violated.

Accordingly, we deny Sean’s request for sanctions under RAP 18.9.

                                          CONCLUSION

       DCS did not file any baseless pleading, or otherwise engage in sanctionable conduct.

Consequently, we hold that the trial court abused its discretion when it awarded attorney fees to

Sean. We therefore reverse the award of attorney fees and remand to the trial court with

instructions to vacate the order.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      ______________________________
                                                                Worswick, J



_________________________________
 Maxa, J.



_________________________________
 Sutton, A.C.J.


                                                 13